WESTERFIELD, J.
This is a suit on an open account for $574.62, for lumber sold and delivered to the defendant. Defendant admits the delivery of the lumber, but claims that a proper accounting would show a balance in his favor. He reconvenes and' asks for judgment in such amount as will appear to be due him as the result of the accounting. There was judgment for plaintiff as prayed for and defendant’s reconventional demand dismissed, as in case of non-suit. On the trial of the case defendant attacked the prices chafged him for the lumber as incorrect, but failed *47to state what the proper charge should have been. In fact, his evidence was exceedingly vague and unsatisfactory, and wholly insufficient to maintain his "defense.
The judgment appealed from is correct and it is, therefore, affirmed.